Citation Nr: 1504211	
Decision Date: 01/29/15    Archive Date: 02/09/15

DOCKET NO.  12-29 280	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, Massachusetts


THE ISSUES

1. Entitlement to a rating in excess of 50 percent for status post left total shoulder replacement.

2.  Entitlement to a rating in excess of 10 percent for asbestosis.

3.  Entitlement to a total disability rating based upon individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Massachusetts Department of Veterans Services


WITNESS AT HEARING ON APPEAL

Appellant and spouse

ATTORNEY FOR THE BOARD

G. E. Wilkerson, Counsel


INTRODUCTION

The Veteran served on active duty from January 1948 to April 1953.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a February 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Boston, Massachusetts.

In December 2014, the Veteran and his spouse presented testimony during a Board videoconference hearing before the undersigned Veterans Law Judge.  A transcript of the hearing is associated with the electronic claims file.  

This appeal was processed using the Virtual VA and VBMS paperless claims processing system. Accordingly, any future consideration of this appellant's case should take into consideration the existence of this electronic record.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDINGS OF FACT

1. The Veteran's service-connected status post total left shoulder replacement have been manifested by chronic residuals consistent of severe painful motion and weakness in the minor extremity; impairment of the humerus or loss of use of the left arm that equally well served by an amputation with a suitable prosthesis has not been shown.

2.  The Veteran service-connected asbestosis is not productive of forced expiratory volume (FEV) of 74 percent predicted or lower or diffusion capacity of the lung for carbon monoxide (DLCO) of 65 percent predicted or less.

3.  The Veteran's service-connected disabilities do not render him unable to obtain and retain substantially gainful employment.


CONCLUSIONS OF LAW

1. The criteria for a rating in excess of 50 percent for status post left total shoulder replacement are not met. 38 U.S.C.A. §§ 1155, 5107(b) (West 2014); 38 C.F.R. §§ 4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5051 (2014).

2.  The criteria for a rating in excess of 10 percent for asbestosis are not met.  38 U.S.C.A. §§ 1155, 5107(b) (West 2014);  38 C.F.R. §§ 4.7, 4.97, Diagnostic Code 6833.  

3.  The criteria for entitlement to a TDIU have not been met.  38 U.S.C.A. § 1155 5107(b) (West 2014); 38 C.F.R. §§ 3.321, 3.340, 3.341, 4.15, 4.16, 4.19 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  The Veterans Claims Assistance Act

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014)) redefined VA's duty to assist the Veteran in the development of a claim. VA regulations for the implementation of the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2014).

Under the VCAA, VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; (3) that the claimant is expected to provide; and (4) must request that the claimant provide any evidence in his possession that pertains to the claim.  Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004); 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).

The United States Court of Appeals for Veterans Claims (Court) has also held that the VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim.  Those five elements include: 1) Veteran status; 2) existence of a disability; 3) a connection between the Veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

In an August 2009 pre- rating letter, the RO notified the Veteran of the evidence needed to substantiate the claim for an increased rating for his disabilities and the claim for TDIU. This letter also satisfied the second and third elements of the duty to notify by delineating the evidence VA would assist in obtaining and the evidence it was expected that he would provide. Quartuccio v. Principi, 16 Vet. App. 183, 186-87 (2002); Charles v. Principi, 16 Vet. App. 370 (2002).

The Veteran has substantiated his status as a veteran. The Veteran was notified of all other elements of the Dingess notice, including the disability rating and effective date elements of his claim, in the August 2009 letter.

The VCAA also requires VA to make reasonable efforts to help a claimant obtain evidence necessary to substantiate his claims.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c), (d).  This "duty to assist" contemplates that VA will help a claimant obtain records relevant to his claim, whether or not the records are in Federal custody, and that VA will provide a medical examination or obtain an opinion when necessary to make a decision on the claim.  38 C.F.R. § 3.159(c)(4).  

In this case, VA obtained the Veteran's service treatment records and all of the identified post-service VA treatment records.  The Veteran was also provided with various VA examinations as to his disabilities on appeal.  As these examinations were based on review of the Veteran's symptoms and complaints, discuss his disability in relation to the pertinent rating criteria, and discuss the impact of the disabilities on employment, they are adequate for adjudication purposes.

The Veteran also presented testimony at a Board hearing in December 2014. During the hearing, the Veterans Law Judge clarified the issue and explained the basis for rating disabilities and for award of a TDIU. His functional impairment and manifestations were addressed. The Veteran was provided an opportunity to submit additional evidence. The actions of the Veterans Law Judge supplement VCAA and comply with any duties owed during a hearing. 38 C.F.R. § 3.103.

For the reasons set forth above, the Board finds that VA has complied with the VCAA's notification and assistance requirements.  The claims on appeal are thus ready to be considered on the merits.

II.  Rating Claims

Disability evaluations are determined by application of the criteria set forth in the VA's Schedule for Rating Disabilities, which is based on average impairment in earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  An evaluation of the level of disability present must also include consideration of the functional impairment of the Veteran's ability to engage in ordinary activities, including employment.  38 C.F.R. § 4.10.  When a question arises as to which of two ratings apply under a particular diagnostic code, the higher evaluation is assigned if the disability more closely approximates the criteria for the higher rating.  38 C.F.R. § 4.7.  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the Veteran.  38 C.F.R. § 4.3.

The Veteran's entire history is to be considered when making disability evaluations.  See generally 38 C.F.R. § 4.1; Schafrath v. Derwinski, 1 Vet. App. 589 (1995).

The Court has held that "staged" ratings are appropriate for any rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  See Hart v. Mansfield, 21 Vet. App. 505 (2007); Fenderson v. West, 12 Vet. App 119 (1999).  In this case, as discussed below in greater detail, uniform evaluations of the disabilities on appeal are warranted.

A.  Left Shoulder

The Veteran's left shoulder disability is currently evaluated under Diagnostic Code 5051.  Under this provision, a 100 percent evaluation is assigned for prosthetic replacement of the shoulder joint for 1 year following implantation of prosthesis.  38 C.F.R. § 4.71a, Diagnostic Code 5051.  

With chronic residuals consisting of severe, painful motion or weakness in the affected extremity, a 60 percent evaluation is assigned for the major extremity and a 50 percent evaluation for the minor extremity.  Id.  Intermediate degrees of residual weakness, pain or limitation of motion are to be rated by analogy to diagnostic codes 5200 and 5203.  Id.  The minimum rating that can be assigned is 30 percent for the major extremity and 20 percent for the minor extremity.  Id.

A December 2008 VA QTC examination report reflects that the Veteran presented with complaints of weakness, stiffness, giving way, lack of endurance, locking, and fatigability.  He did not have any swelling, heat, redness, or dislocation.  He reported that his left shoulder pain occurred 3 times per day, each time lasting for one-and-a-half hours.  The pain traveled down the left arm.  He rated his pain a level of 8 on a scale to 10.  Pain was elicited by physical activity and relieved by Acetaminophen.  At the time of pain, he could function with medication.  The Veteran was noted to be right-hand dominant.  

The examiner noted scarring around the left shoulder area that was not painful or productive of disfigurement, ulceration, adherence, instability, tissue loss, keloid formation, hyperpigmentation, abnormal texture, inflammation, edema, or limitation of motion.  

There was evidence of tenderness but no signs of edema, effusion, weakness, redness, heat, or guarding of movement.  There was no subluxation.  Range of motion testing revealed flexion to 60 degrees, abduction to 20 degrees, external rotation to 10 degrees, and internal rotation to 10 degrees, each with pain at the endpoint of range of motion.  Joint function was noted to be additionally limited by pain, fatigue, weakness, lack of endurance, incoordination, and pain, with pain having the major functional impact.  There was no additional limitation in degree.  X-ray showed a question of loosening of the prosthesis.  

A diagnosis of status post left total shoulder replacement with loosening of the prosthesis was assigned, which the examiner noted was a progression of the previous diagnosis.  

On VA QTC examination in September 2009, the Veteran reported that he underwent a total left shoulder replacement in 1973.  He endorsed symptoms of weakness, stiffness, giving way, lack of endurance, locking, and pain.  He indicated that he did not experience swelling, heat, redness, fatigability, deformity, tenderness, drainage, effusion, subluxation, or dislocation.  He denied flare-ups.  He treated his symptoms with Tylenol.  

The examiner noted that the Veteran was right-hand dominant.  There was tenderness but no signs of edema, instability, abnormal movement, effusion, weakness, redness, heat, deformity, guarding of movement, malalignment, or drainage.  There was no subluxation or ankylosis.  

Range of motion testing revealed flexion to 80 degrees, abduction to 70 degrees, external rotation to 30 degrees, and internal rotation to 20 degrees, all with pain at the endpoint of range of motion.  There was no additional degree of limitation on repetition.  The examiner commented that joint function was additional limited by pain, fatigue, weakness, lack of endurance, and incoordination on repetition, with lack of endurance having the major functional impact.  Left shoulder x-ray revealed left humeral prosthesis, status post acromioplasty.

The examiner diagnosed status post left total shoulder replacement.  He found that the disability caused impaired mobility of the left shoulder and limited activities with that arm.  The examiner also indicated there was associated scarring of the shoulder that was superficial, not painful on examination, and not productive of skin breakdown, disfiguration, or limitation of function or motion.

A December 2010 rheumatology consultation reflects that the Veteran underwent left shoulder steroid injection.

On VA QTC examination in March 2011, the Veteran endorsed symptoms of weakness, lack of endurance, locking, tenderness, and pain.  He did not experience swelling, stiffness, heat, redness, giving way, fatigability, deformity, drainage, effusion, subluxation or dislocation.  He reported daily flare-ups lasting 4 hours at a time. He rated the severity level as 7 on a scale to 10.  Flare-ups were precipitated by physical activity and alleviated by rest and Tylenol.  During the flare-ups, he experienced limited function and limitation of motion of the joint.  He stated that the condition had not resulted in any incapacitation during the previous 12 months. 

Objectively, there was abnormal movement, but no signs of edema, instability, effusion, weakness, tenderness, redness, heat, deformity, guarding of movement, malalignment, or drainage.  There was no subluxation or ankylosis.  Range of motion testing revealed flexion to 70 degrees, abduction to 40 degrees, external rotation to 70 degrees, and internal rotation to 10 degrees, each with pain at the endpoint of range of motion.  There was no additional limitation of motion in degree upon repetition.  The examiner noted that joint function was not additionally limited by pain, fatigue, weakness, lack of endurance, or incoordination after repetitive use.

X-rays of the shoulder revealed a total left shoulder prosthesis.  The examiner diagnosed status post left shoulder replacement.  He commented that the disability caused limited mobility of the shoulder and limited activities with the upper extremity.

In various written statements and during the December 2014 Board hearing, the Veteran reported that the limitation stemming from his left shoulder disability forced him to retire and prevented him from working.

In this case, the Veteran has been assigned the maximum, 50 percent rating assignable under Diagnostic Code 5051, given that the disability affects his non-dominant extremity.

The Board also finds no basis for assigning a greater evaluation based on functional impairment due to pain on motion.  See Johnston v. Brown, 10 Vet. App. 80, 85 (1997) (if a claimant is already receiving the maximum disability rating available based on symptomatology that includes limitation of motion, it is not necessary to consider whether 38 C.F.R. § 4.40 and 4.45 are applicable).

The Board has also considered other potentially applicable diagnostic codes; however, the Veteran's status post left shoulder replacement, is not shown to involve any other factor that would warrant evaluation of the disability under any other provisions of the rating schedule.  While Diagnostic Code 5202 provides for a 70 percent evaluation when there is loss of head of the humerus (flail shoulder) in the minor extremity, impairment of the humerus has not been shown.  Diagnostic Codes 5200, 5201, and 5203 for scapulohumeral articulation, limitation of motion of the arm, and impairment of the clavicle or scapula do not provide for ratings in excess of 50 percent.  There is also no indication that the disability would be equally well served by an amputation with a suitable prosthesis, and the scarring associated with left shoulder surgery has been shown to be not productive of impairment.

The Board has also considered the Veteran's statements regarding the severity of his left shoulder symptoms. Certainly, as a lay person, the Veteran is competent to attest to physical symptoms that he experiences, such as persistent shoulder pain. See Washington v. Nicholson, 19 Vet. App. 362, 368 (2005). Generally, he has been credible, however, neither the medical evidence nor the lay evidence suggests that an evaluation in excess of 50 percent is warranted. The testimony was non-specific and failed to establish a greater degree of functional impairment. Here, the medical findings (as provided in the various VA examination reports) directly address the criteria under which the Veteran's left shoulder disability is evaluated. We find the medical evidence to be far more probative of the degree of impairment that his lay statements, even if sworn. 
B.  Asbestosis

The service-connected asbestosis is evaluated under the provisions of 38 C.F.R. § 4.97 Diagnostic Code 6833.

Under this code, a 10 percent evaluation is assigned in cases of Forced Vital Capacity (FVC) between 75 to 80 percent predicted, or Diffusion Capacity of the Lung for Carbon Monoxide by the Single Breath Method (DLCO (SB)) of between 66 to 80 percent predicted.

A 30 percent evaluation is assigned for FVC between 65 to 74 percent predicted, or DLCO (SB) of 56 to 65 percent predicted.

A 60 percent evaluation is warranted for FVC of 50 to 64 percent predicted, DLCO (SB) of 40 to 55 percent predicted, or maximum exercise capacity of 15 to 20 ml/kg/min oxygen consumption with cardiorespiratory limitation.

A 100 percent evaluation is warranted for FVC less than 50 percent predicted, DLCO (SB) less than 40 percent predicted, maximum exercise capacity less than 15 ml/kg/min oxygen consumption with cardiorespiratory limitation, cor pulmonale or pulmonary hypertension, or where the condition requires outpatient oxygen therapy. 38 C.F.R. § 4.97.

These criteria are disjunctive.  See Johnson v. Brown, 7 Vet. App. 95 (1994) (finding only one disjunctive "or" requirement must be met in order for an increased rating to be assigned).

If the DLCO (SB) test is not of record, an evaluation may be based on alternative criteria as long as the examiner states why that test would not be useful or valid in a particular case.  38 C.F.R. § 4.96(d)(2).  When the pulmonary function tests are not consistent with clinical findings, an evaluation is based on the pulmonary function tests unless the examiner states why they are not a valid indication of respiratory functional impairment in a given case.  38 C.F.R. § 4.96(d)(3).  

When evaluating based on pulmonary function tests, post-bronchodilator results are used in applying evaluation criteria in the rating schedule unless the post-bronchodilator results were poorer than the pre-bronchodilator results, in which case the pre-bronchodilator values are used for rating purposes.  38 C.F.R. § 4.96(d)(5).  

When there is a disparity between the results of different pulmonary function tests forced expiratory volume in one second (FEV-1) and FVC, so that the level of evaluation would be different depending on which test result is used, the test result is used that the examiner states most accurately reflects the level of disability.  38 C.F.R. § 4.96(d)(6).

Here, the pertinent evidence includes a January 2009 VA QTC examination report reflecting that the Veteran endorsed cough with purulent sputum and shortness of breath with walking one-quarter of a mile.  He did not experience loss of appetite, hemoptysis, a daily cough with blood-tinged sputum, or orthopnea.  He stated that he did not have any asthma attacks and that he did not contract infection easily from his respiratory condition.  He had no episodes of respiratory failure requiring usage of outpatient oxygen therapy.  He was not receiving any treatment for the condition, and he reported that he did not experience any functional impairment from the condition.

Objectively, breath sounds were symmetric.  There were no rhonchi or rales, and expiratory phase was within normal limits.  On pulmonary function testing, FVC was 77 percent predicted pre-bronchodilator, and 80 percent predicted post-bronchodilator.  FEV-1 was 81 percent predicted pre-bronchodilator and 81 percent post-bronchodilator.  FEV-1/FVC was 100 percent pre-bronchodilator and 99 percent post-bronchodilator.  A DLCO test was not performed as PFT results were sufficient to evaluate the pulmonary status of the Veteran.  

A chest x-ray showed bilateral calcified pleural plaques and cardiomegaly.  B-READER testing showed bilateral calcified pleural plaques without lung involvement.  A CT scan confirmed plaques and the absence of lung involvement.  A diagnosis of asbestosis was assigned. Functional impact on daily activity included exertional shortness of breath.

On VA QTC examination in September 2009, the Veteran reported that he experienced shortness of breath at rest.  He denied loss of appetite, hemoptysis, orthopnea, or cough with purulent sputum.  He did not have any asthma attacks.  He stated that he contracted infection easily from his respiratory condition, although no antibiotics were needed.  When he had infection, he did not require bed rest or treatment by a physician.  He had no episodes of respiratory failure requiring respiratory assistance from a machine.  He was not receiving any treatment for his condition.  He did not required usage of outpatient oxygen therapy.  Overall functional impairments included shortness of breath at rest and on exertion.

A physical examination revealed that breath sounds were symmetric.  There were no rhonchi or rales, and expiratory phase was within normal limits.  A chest x-ray showed cardiomegaly and bilateral calcified pleural plaques.  

Pulmonary function testing  revealed FVC of 37 percent predicted pre-bronchodilator, and of 91 percent after bronchodilator.  FEV-1 was 22 percent pre-bronchodilator, and of 55 percent after bronchodilator.  FEV-1/FVC was 58 percent.  The examiner commented that the Veteran's effort was poor pre-bronchodilator and he had difficulty with technique, resulting in low FVC.  After bronchodilator improved technique and better FVC.  FEV-1/FVC was the same pre and post bronchodilator.  The examiner commented that FEV-1/FVC most accurately reflected the severity of the condition.  A DLCO test was not done as PFT results were sufficient to evaluate the pulmonary status of the Veteran.

The examiner diagnosed asbestosis and noted that the Veteran did not have any complications such as cor pulmonale, right ventricular hypertrophy, pulmonary hypertension, or chronic respiratory failure with carbon dioxide retention.    He found no effects on employment.  

On VA QTC examination in March 2011, the Veteran reported that he had shortness of breath after walking 1 city block.  He did not experience a loss of appetite, hemoptysis, a cough with purulent sputum, a daily cough with blood-tinged sputum, or orthopnea.  He did not have any asthma attacks and did not contract infection easily from his respiratory condition.  He had no episodes of respiratory failure requiring assistance from a machine.  He took Proventil daily with good response.  He did not require the usage of outpatient oxygen therapy.  Overall functional impairment included shortness of breath with exertion.

Objectively, an inspection of the chest and lungs was grossly normal.  There was no evidence of tenderness on palpation.  Breath sounds were symmetric.  There were no rhonchi, rales, or wheezes.  Expiratory phase was within normal limits.

The Veteran was unable to perform pulmonary function testing because the Veteran was unable to demonstrate the proper technique and complete the test, even after repeated instruction.

The examiner diagnosed asbestosis and noted that the Veteran did not have any complications such as cor pulmonale, right ventricular hypertrophy, or chronic respiratory failure.  

The Veteran does not meet the minimum criteria for a rating in excess of 10 percent for asbestosis. Under Diagnostic Code 6833, a 30 percent rating is warranted for FVC of 74 percent predicted or lower, or DLCO of 65 percent predicted or lower.  Here, FVC has been greater than 80 percent on examination. While DLCO testing was not completed, the examiner indicated that such testing was not required in the Veteran's case.  Further, while the Veteran was unable to perform pulmonary function testing on his most recent VA examination, this was due to his inability to understand instructions and not because his asbestosis limited his ability to perform the examination.  Accordingly, the Board finds that the pulmonary function test results do not support a rating in excess of 10 percent.

The Board has also considered other potentially applicable diagnostic codes; however, the Veteran's asbestosis is not shown to involve any other factor that would warrant evaluation of the disability under any other provisions of the rating schedule.  While the diagnostic codes for other respiratory disorders such as chronic obstructive pulmonary disease (Diagnostic Code 6604) provide for higher ratings on the basis of FEV-1 and FEV-1/FVC test results, these criteria are not applicable in the Veteran's case.

The Board has also considered the Veteran's statements regarding the severity of his asbestosis, including his Board hearing testimony. Certainly, as a lay person, the Veteran is competent to attest to physical symptoms that he experiences, such as shortness of breath. See Washington v. Nicholson, 19 Vet. App. 362, 368 (2005). Generally, he has been credible, however, neither the medical evidence nor the lay evidence suggests that an evaluation in excess of 10 percent is warranted. Moreover, during the hearing, the Veteran's representative indicated that the currently assigned 10 percent rating was appropriate.  The testimony was non-specific and failed to establish a greater degree of functional impairment. Here, the medical findings (as provided in the various VA examination reports) directly address the criteria under which the Veteran's asbestosis is evaluated. We find the medical evidence to be far more probative of the degree of impairment that his lay statements, even if sworn. 

C.  Both Claims

As to consideration of referral for an extraschedular rating, such consideration requires a three-step inquiry. See Thun v. Peake, 22 Vet. App. 111 (2008), aff'd sub nom. Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009). The first question is whether the schedular rating adequately contemplates the Veteran's disability picture. Thun, 22 Vet. App. at 115. If the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required. If the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, then the second inquiry is whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as governing norms. If the Veteran's disability picture meets the second inquiry, then the third step is to refer the case to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether an extraschedular rating is warranted. 

The discussion above reflects that the symptomatology associated with the Veteran's left shoulder and asbestosis disabilities is fully contemplated by the applicable rating criteria. The symptomatology reported by the Veteran and shown on examination is contemplated by the rating criteria used to assign disability evaluations, and there is no characteristic or manifestations shown that is outside the purview of the applicable rating criteria or is so exceptional as to render the criteria in applicable. All potentially relevant rating codes have been considered and evaluated. Consideration of whether the Veteran's disability picture exhibits other related factors such as those provided by the regulations as "governing norms" is therefore not required. In any event, the Veteran did not claim, and the evidence does not reflect, that there has been marked interference with employment, frequent hospitalization, or that the Veteran's symptoms have otherwise rendered impractical the application of the regular schedular standards. The evidence of record certainly shows that the Veteran's disabilities have impacted his ability to work. However, the level of interference shown is contemplated by the disability evaluation already assigned to the Veteran's disorders. Therefore, referral for consideration of an extraschedular rating for any of the disability on appeal is not warranted. 38 C.F.R. § 3.321(b)(1) . 

Additionally, the Veteran has not alleged or indicated that the collective impact or combined effect of more than one service-connected disability presents an exceptional or unusual disability picture to render inadequate the schedular rating criteria. See Johnson v. McDonald, 762 F.3d 1362   (Fed. Cir. 2014). Nonetheless, the Board has fully considered the Veteran's additional service-connected disabilities in concluding that referral for consideration of an extraschedular rating is not warranted.

For the foregoing reasons, the Board concludes that there is no basis for staged ratings of the Veteran's status post total left shoulder replacement and asbestosis, as his symptoms have been primarily the same throughout the appeal period, and finds that the preponderance of the evidence is against the assignment of a rating in excess of 50 and 10 percent for the disabilities, respetively. See 38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 4.3; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).

III.  TDIU

Total disability ratings for compensation based on individual unemployability may be assigned where the schedular rating is less than total, when it is found that the disabled person is unable to secure or follow a substantially gainful occupation as a result of a single service-connected disability ratable at 60 percent or more, or as a result of two or more disabilities, provided at least one disability is ratable at 40 percent or more, and there is sufficient additional service-connected disability to bring the combined rating to 70 percent or more.  38 C.F.R. §§ 3.340, 3.341, 4.16(a).  Where these percentage requirements are not met, entitlement to the benefits on an extraschedular basis may be considered when the veteran is unable to secure and follow a substantially gainful occupation by reason of service- connected disabilities.  38 C.F.R. § 4.16(b).

The central inquiry is, "whether the veteran's service-connected disabilities alone are of sufficient severity to produce unemployability."  Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993).  Consideration may be given to the Veteran's education, special training, and previous work experience, but not to his age or to the impairment caused by nonservice-connected disabilities.  See 38 C.F.R. §§ 3.341, 4.16, 4.19; see also Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993).

In this case, the Veteran is service connected for status post total left shoulder replacement, rated as 50 percent disabling; hearing loss, rated as 30 percent disabling; tinnitus, rated as 10 percent disabling; asbestosis, rated as 10 percent disabling; and status post excision of hematoma of the right cheek, rated as noncompensable.  His combined evaluation is 60 percent from November 2008, and 70 percent from January 12, 2010.  Hence, the Veteran meets the criteria for schedular TDIU rating per 38 C.F.R. § 4.16(a) as of January 12, 2010.  

With respect to the period prior to January 12, 2010, a total rating on an extraschedular basis, may nonetheless be granted, in exceptional cases (and pursuant to specifically prescribed procedures), when the Veteran is unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities (pursuant to 38 C.F.R. § 4.16(b)).  Hence, consideration of whether the Veteran, in fact, is unemployable is necessary for both periods.

On a VA Form 21-8940, Application for Increased Compensation Based on Unemployability, dated in August 2009, the Veteran reported that he had not worked in the past 5 years.  He provided no other information on education or previous employment.

In various written statements, and during the December 2014 Board hearing, the Veteran testified that he stopped working in 1987, mainly due to his service-connected left shoulder disability.  He further alleges that his service-connected asbestosis and hearing loss compounded his problems and inability to work.  The Veteran's spouse testified that when he was working, he complained of his back and his left shoulder, but primarily his shoulder.

A Regional Medical Panel for Public Employee Retirement Administration dated in May 1987 reflects that the Veteran was a shop teacher who presented with several complaints referable to his shoulder, cervical spine, and low back.  It was indicated that his primary complaints were referable to the left shoulder, which he initially injured in service and subsequently underwent total replacement in 1975.  Over the previous 5 years, he noted progressive pain and discomfort in the left shoulder.  This pain was increased with pulling, pushing, and lifting in activities.  He also had loss of motion and diminished strength.  The Veteran also reported cervical spine pain and discomfort with some numbness and tingling in the left upper extremity, as well as longstanding complaints of low back pain which were initially brought on 5 years prior while cutting firewood.  

The panel found that the Veteran was disabled from returning to work in his previous capacity as a shop teacher.  In so finding, the panel noted the Veteran had multiple problems related to his left shoulder, cervical spine, and lumbosacral spine, and that the Veteran's left shoulder was still very symptomatic and might require reconstructive surgery.  The panel did, however, find that he was not totally disabled and could perform light duty that required no bending, stooping, lifting, or twisting and activities that did not require strenuous pulling or pushing.  Diagnoses of degenerative spondylopathy of the cervical spine and a failed total shoulder replacement were assigned.

In addition to the above-noted VA examination findings related to the left shoulder and asbestosis, the Veteran has also undergone audiological examination pertaining to the service-connected hearing loss and tinnitus.  On VA QTC examination in March 2010, the examiner determined that the disability caused no impact on daily activities with the use of hearing aids.

In this case, the evidence of record is against a finding that the Veteran's service-connected disabilities either individually or collectively render him unable to secure and follow a substantially gainful occupation. In this regard, in the multiple VA examinations documented, the examiners consistently conclude that the Veteran's hearing loss, tinnitus, and asbestosis are not productive of significant occupational impairment, and that the Veteran's service-connected left shoulder, while productive of moderate occupational impairment, does not render the Veteran unemployable. These conclusions were based on interview of the Veteran, review of the claims file and examination of the Veteran.

Rather, the record reflects that the Veteran was found to be disabled in 1987 due to his shoulder, as well as his non-service-connected cervical and lumbar spine disabilities.  Even assuming that the Veteran retirement was due solely to his left-shoulder disability, the retirement panel found that the Veteran was not totally occupationally disabled, but only that he could not perform his duties as a shop teacher.   As discussed above in greater detail, more recent VA orthopedic examinations confirm that the Veteran's left shoulder disability impacts his ability to perform certain physical tasks and interferes with activities such as carrying, lifting, and pulling.  However, his service-connected disabilities, alone, have not been shown to be productive of total occupational impairment consistent with his previous duties as a teacher.

Although the Veteran believes that he cannot secure or follow a substantially gainful occupation as a result of his service-connected disabilities, the more probative evidence is against the claim.  The Board has afforded great probative value to the opinions of the VA medical professionals, who examined the Veteran and reviewed the claims folders.  Per the VA examiners and the 1987 retirement panel, the Veteran's inability to maintain employment has been attributed to a combination of his service-connected left shoulder disability as well as a variety of non-service related factors.

In sum, the Board finds that the Veteran's service connected disabilities do not preclude substantially gainful employment.  Therefore, a grant of TDIU is not warranted.  The benefit-of-the-doubt doctrine is therefore not for application, and the claim must be denied.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 4.3; Gilbert, 1 Vet. App. at 53-56.


ORDER

Entitlement to a rating in excess of 50 percent for status post left total shoulder replacement is denied.

Entitlement to a rating in excess of 10 percent for asbestosis is denied.

Entitlement to a TDIU is denied.



____________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


